United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2488
                                   ___________

United States of America,              *
                                       *
             Plaintiff-Appellee,       *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Prentiss Lee Spivey,                   *
                                       *     [UNPUBLISHED]
             Defendant-Appellant.      *
                                  ___________

                             Submitted: October 9, 2002

                                 Filed: November 18, 2002
                                  ___________

Before MCMILLIAN, LAY, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

                                         I.

       On August 8, 2001, the Minneapolis police dispatcher reported a robbery had
occurred at a Wells Fargo Bank in Minneapolis, Minnesota. The dispatcher described
the suspect as a black male driving a blue Toyota Corolla with license plate ATS936.
A later broadcast described a purple bag and demand letter used by the robber.

      Officer Christopher Nichols saw a vehicle with license plates matching the
suspected vehicle. The vehicle was driven by the defendant. The defendant parked
the car with one tire resting on the curb. Officer Nichols approached the vehicle and
instructed the driver to get out of the car. As the defendant got out of the car, a purple
bag with money fell from the door. Officer Nichols handcuffed the defendant and
noticed a revolver on the console between the seats. A search of the defendant
revealed a “demand letter.” The defendant told the officer: “Yea, you got me. I did
it.”

      The defendant was charged with robbing the bank. He filed a motion to
suppress all incriminating evidence. The district court1 denied the motion. The
defendant now appeals.

                                           II.

       The defendant contends Officer Nichols violated his Fourth Amendment right
to be free from unreasonable searches and seizures. We do not agree. An officer may
stop and detain an individual if the officer has a reasonable articulable suspicion that
the individual is engaged in criminal activity. Terry v. Ohio, 392 U.S. 1, 21-22
(1968). Here, Officer Nichols had a reasonable suspicion when he stopped the
defendant. Officer Nichols observed the defendant driving a vehicle with the same
license plates as the suspected vehicle. The defendant also matched the general
description of the bank robber. This gave Officer Nichols a reasonable suspicion to
detain the defendant.

       The defendant further contends that his arrest violated the Fourth Amendment
because Officer Nichols did not have probable cause. We reject this argument.
Officer Nichols had probable cause because a purple bag of money fell from the door
as the defendant got out of the car. The purple bag matched the description of the bag


      1
       The Honorable James M. Rosenbaum, Chief United States District Judge for
the District of Minnesota.

                                           -2-
used in the crime. After making the arrest, Officer Nichols had the authority to search
the defendant and his car because the search was incident to a lawful arrest. See New
York v. Belton, 453 U.S. 454, 460 (1981) (holding officer may search a vehicle
incident to a lawful arrest). Thus, the gun and demand letter were properly admitted
into evidence.

       The defendant’s statements after his arrest were also admissible. Spontaneous
statements volunteered by an individual in custody are admissible. Rhode Island v.
Innis, 446 U.S. 291, 298 (1980). In the present case, the defendant’s statements were
not the product of police interrogation. The defendant made the statements
spontaneously and voluntarily. The district court correctly admitted the statements
into evidence.

      The judgment of the district court is AFFIRMED.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-